DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 3/11/2022 wherein claim 1 has been amended.
Claims 1-4 and 6-11 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 3/11/2022 regarding the rejection of claims 1-4 and 6-11 made by the Examiner under 35 USC 103 over Nakamoto et al. (JP 2005/082527; of record), evidenced by machine translation, in view of Shidahara et al. (US 2012/0237458) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 12/17/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  Comparative examples demonstrate that when stirring power is 6.6 kW/m3 and stirring energy is as low as 150 kWs/m3 (or 300 kWs/m3), the particles cannot be pulverized sufficiently and thus hydrogel particles cannot be obtained.  
In response to A, the outcome pointed to by Applicant is noted. However, this outcome of the comparative examples is not seen as sufficient to overcome the rejection of record. Although the record may establish evidence of secondary considerations which are indicia of non-obviousness, the record may also establish such a strong case of obviousness that the objective evidence of non-obviousness is not sufficient to outweigh the evidence of obviousness. See MPEP 2145.  In the current case, Shidahara teaches that stirring energy of between 200-5000kWmin/m3 is preferred for homogenizing hydrogel particles. It is noted that 200-5000 kWmin/m3 equates to 12,000 -300,000 kWs/m3 which is fully encompassed by the instant claims requirement of a stirring energy of 1000 kWs/m3 of higher. 
Shidahara that stirring energy [kW-min/m3] is the product of [stirring power P (kW)]/[dispersion volume (m3)]x[stirring time (min)] (see [0078]) wherein  stirring power P (kW) = Np x n3 x d5 x p/1000 wherein Np, indicating power number, is either 1.5kW when the stirring device is a homomixer with a stirring tank capacity less than 10 L or 1.3kW when the stirring device is a homomixer with a stirring tank capacity of 10 L or more (see [0079]-[0083]). 
As Shidahara teaches that stirring power, the volume to be treated, stirring time, and stirring energy calculated therefrom, are all critically relevant in the microgel production method, it would have been obvious to work within the framework of the prior art to identify stirring powder values suitable for producing microgel compositions and if such work identified a powder of 1.2 kW/m3 or higher, then this would have been the results of ordinary skill and common sense. Again, it is noted that stirring energy of Shidahara and the instant claims overlap and that the stirring energy and stirring power, according to Shidahara, are directly related as taught by Formula I of Shidahara.  However, if Applicant is in possession of data that demonstrates that when the stirring energy is within the range claimed and the stirring power is outside the range claimed that hydrogel particles cannot be formed, this would be considered useful in considering the non-obviousness of the claims.
As to the limitation “the stirring energy and stirring power are applied within said temperature difference”, it is not readily apparent where this limitation applied to the method. Thus, “temperature difference” is being interpreted to refer to the “temperature difference between a temperature of the cooled substance of the aqueous solution during the stirring and the gel point is 7oC or less”.  Accordingly, this is considered obvious because as was previously noted, method 2 of Nakamoto teaches that a microgel may be prepared “by mixing a gelling agent (agar) with purified water, heating and dissolving the mixture at 85 to 90 °C., adding a crosslinking agent, and then applying shear while forcibly cooling.”  Nakamoto teaches that the composition is to be cooled to a temperature of 20o at a cooling rate of between 0.1-5oC/min (see [0036]). Example 2 of the instant specification is cited for comparison. Example 2 requires blending agar (gelling agent) in water and heating to 90oC so as to dissolve the agar. The mixture is then simultaneously stirred and cooled to a temperature of 33.3oC.  Stirring continues until the stirring energy applied reached 450 kW-s/m3 after the gel point had been reached (gel point 35.5oC). Example 3 is similar in nature except stirring stopped when stirring energy reached 800 kW-s/m3.  Example 2 has a cooling rate of 3.2 cC/min and Example 3 has a cooling rate of 3.0 oC/min. 

Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (JP 2005/082527; of record), evidenced by machine translation, in view of Shidahara et al. (US 2012/0237458) .
Nakamodo is directed to a cosmetic composition characterized by comprising a microgel having an average particle diameter of 0.01 um or larger but less than 1,000 um (see instant claim 10) and a dispersed-phase ingredient dispersed therein. At 25°C, the microgel composition has a viscosity of 0.1 mPa'S or higher but less than 2,000 mPa•s1 (see [0009]).  The microgel is obtained by dissolving, in an aqueous solvent, one or more gelling agents selected from among agar and deacylated gellan gums to obtain a solution, causing the solution to gel by pulverization during forced cooling and/or addition of a crosslinking agent thereto (see [0010]). 
Nakamoto teaches that the cooling rate for the gelation step is between 0.1-5 °C/min (see [0036]) (see instant claim 3).  The cooling rate of the solution is cooled from 55 to 20oC at which gelation of the polymer compound proceeds (see [0036]) (see instant claims 2 and 4).
As it pertains to the pulverization, this is achieved by shearing the composition. Nakamoto teaches that the degree to which the gel is pulverized by shearing during the gelation can be regulated in accordance with the desired average particle diameter of the microgel. In cases when a smoother appearance is required, the gel is sufficiently pulverized by high-rate agitation to give a microgel having small particle diameters (see [0037]). Meanwhile, when a dispersed-phase ingredient greatly differing in specific gravity from the solution or a dispersed-phase ingredient having a large volume is to be added, it is preferable that the gel be pulverized to a low degree by gentle stirring to yield a microgel having slightly larger particle diameters 
More specifically, Nakamoto teaches that the microgel may prepared by mixing a gelling agent with purified water and dissolving it at 85°C-90°C and then applying shearing while  being forcedly cooled. To the produced microgel, other components of the microgel are mixed and stirred to obtain a final cosmetic composition (see [0040]) (see instant claim 11). This process of making a microgel yields a product having excellent long-term dispersion stability and is capable of stabilizing dispersion of a dipersoid such as an insoluble solid or immiscible liquid component used in cosmetics (see [0042])
Nakamoto fails to teach the stirring during gelation as having a stirring energy of 1000 kWs/m3 or higher is applied to the cooled substance of the aqueous solution with stirring at a required stirring power per unit volume of 1.2 kW/m3 or higher.  
Shidahara is directed to methods of making hydro-gel particles wherein the gel is produced under stirring conditions set forth by formula (I): stirring energy [kW-min/m3] = [stirring power P (kW)]/[dispersion volume (m3)]x[stirring time (min)] (see [0078]) wherein  stirring power P (kW) = Np x n3 x d5 x p/1000 wherein Np, indicating power number, is either 1.5 when the stirring device is a homomixer with a stirring tank capacity less than 10 L or 1.3 when the stirring device is a homomixer with a stirring tank capacity of 10 L or more; n is the stirring rotation speed [sec]; d is the diameter [m] of stirring blades; and p is the density [kg/m3] of the contents (see [0079]-[0083]). Shidahara teaches that producing their hydrogel particles, a stirring energy of 200-5000 kWmin/m3 is preferred (see [0078]) which fully encompasses the stirring energy of the instant claims.  As it pertains to the stirring power, given that the prior art demonstrates that stirring power, the volume to be treated, stirring time, and stirring energy calculated therefrom, are critically relevant in the microgel production method, it would have been obvious to work within the framework of the prior art to identify stirring powder value suitable for producing microgel compositions and if such work identified a powder of 1.2 kW/m3 or higher, then this would have been the results of ordinary skill and common sense. Again, it is noted that stirring energy of Shidahara and the instant claims overlap and that the stirring energy and stirring power, according to Shidahara, are directly related as taught by Formula I.  
As it pertains to the ‘aging’ of the instant claims, this is understood by the Examiner to mean the composition has been completed and no further process steps are performed, e.g. ready for use. As such, the compositions made according to the combination of Nakamoto and Shidahara would readily be envisaged as being aged for at least 30 minutes post production. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611